Title: To George Washington from Henry Knox, 17 October 1794
From: Knox, Henry
To: Washington, George


        
          Sir.
          War department, October 17th 1794.
        
        I have the honor to transmit you, enclosed, copies of two letters received from Governor Blount dated the 21st, and 22d of September last; also a letter from Major Craig of the 10th instant;

and one from Alexander Macomb of New York dated the 15th. I am Sir, with the highest respect, Your most obedt Servant.
        
          H. Knox
        
      